DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caley et al. (Patent Pub. No. US 2015/0083900 A1) in view of Gani (Patent Pub. No. US 2017/0287886 A1).
Regarding claims 1-15, Caley et al. shows in Fig. 8 a silicone die (800) including a first light detecting area (808) and a second light detecting area (804) being arranged in a surface of the silicone die, a light emitter device (802) being arranged on the surface of the silicone die in relation to the first light detecting area (808) such that portions of the light emitted by the light emitter device (802) are detected by the first light detecting area (808), wherein the first and second volumes of air surrounding respectively the first and second detecting area are separated from each other, wherein an opaque material (812) is disposed in a space between the first and second volume of air such that an upper surface of the first and the second volume of air is free from the opaque material (812), wherein the opaque material (812) prevents the second light sensitive surface (804) from receiving light directly emitted from the light emitter device (802). Caley et al. does not disclose a first and second volumes of a light transparent material are placed on the surface of the silicone die so that the light emitter device and the first light detecting area, as well as the second light detective area respectively, are encapsulated. Gani shows in Fig. 2 a first and second volumes of a light transparent material are placed on the surface of the silicone die so that the light emitter device and the first light detecting area, as well as the second light detective area respectively, are encapsulated. It would have been obvious to one of ordinary skill in the art to provide an encapsulation of the emitting and detecting regions with a transparent material of Gani on the device of Caley et al. for the purpose of protecting the light emitter device and the light detecting areas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Al-Dahle et al. (Patent No. US 10,940,788 B2) discloses  sensors which are embedded in light assemblies included in a vehicle.
Last et al. (Patent No. US 11,088,127 B2) discloses an optical system including a light-emitter device that is coupled to the spacer structure and a detector device coupled to the first substrate such that the at least one detector device is disposed within the at least one cavity of the spacer structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEUNG C SOHN/Primary Examiner, Art Unit 2878